DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-5 and 7-11 are pending in the application.  Claim 6 has been cancelled. 
The amendment to claim 1, filed on 2/24/2022, has been entered in the above-identified application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and its dependent claims, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites the limitation, “a pressed layer.”  It is unclear how this limitation is defined.  For the purpose of examination, the limitation is interpreted as being met by a layer that has been pressed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1).

Regarding claims 1 and 4, Fusaki teaches a floor covering made by forming a backing material layer (10) (a non-woven textile layer as claimed) consisting of a non-woven fiber aggregate made by mixing 30 to 80 weight percent of at least either one of pitch-based carbon fibers or PAN-based carbon fibers (oxidized acrylic fibers being obtained through heat treatment of polyacrylonitrile based precursor in oxidizing atmosphere) (self-extinguishing fibers as claimed), and 20 to 70 weight percent of polyester-based fibers ([0025], [0088] and Figs. 1-2).  Fusaki also teaches that the backing material layer (10) does not burst into flames through immediately self-extinguishing ([0094]; also see [0041]).  

Fusaki teaches forming a flame retardant planar element having an EVA-based emulsion coating layer coated and dried with a EVA-based emulsion including at least a sodium polyborate in an ethylene-vinyl acetate copolymer (an upper wear layer of plastic material as claimed) on at least any of one surface or other surface of a flexible planar element formed with polyester fibers ([0025]).  Fusaki teaches forming a skin material layer (20) by applying adhesive (a first adhesive layer as claimed) on the back side of the flame retardant planar element on which piles (22) are formed, and then coating (adhesion material layer 30) (a second adhesive layer as claimed) on the backing material layer (10), and then overlaying plainly woven mesh fabrics (a woven reinforcement as claimed), and then heating the same, and then overlaying a 

With regard to the claimed limitation, “a woven reinforcement produced from glass fibers, polyamide fibers, or polyester fibers,” Fusaki also teaches that an intermediary of a plainly woven mesh fabric is, for example, one formed from multi-filament yarns of polyester fabric, or others ([0040], [0083] and [0095]-[0099]).

With regard to the claimed limitation “wherein the upper layer consists of a calendered layer or an extruded layer or a pressed layer,” Fusaki teaches overlaying the backing material layer (10) and the flame retardant planar element which forms the skin material layer and polymerizing to adhere the same by applying press and heat ([0025]).  Thus, Fusaki meets the claimed limitation of a pressed layer.

With regard to the claimed limitation “wherein the upper layer has a thickness of between 0.15 and 1 mm,” Fusaki teaches that, in an embodiment, a radiation shielding material (such as tungsten and lead) is contained in the flame retardant planar element ([0020] and [0070]).  Fusaki teaches that, in measuring radiation of contaminated soil using a sheet of EVA resin with 1 mm thick mixed with tungsten powder in the same amount of the EVA resin, the radiation dose was reduced from 11.0 µSv/h without the sheet to 5.0 µSv/h with the sheet ([0070]).

Thus, It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the EVA-based emulsion coating layer and/or dried EVA-based emulsion (an upper wear layer of plastic material as claimed) in a thickness of about 1 mm in order to provide the flame retardant planar element with an 

With regard to the claimed limitation “the first adhesive layer and the second adhesive layer are produced from polyurethane glue or consist of thermosetting films or double-faced films,” Fusaki teaches that a styrene-butadiene-styrene block copolymer composition containing a plainly woven mesh fabric (double-faced films as claimed) may be used for an adhesive material layer 30 ([0083]).  Fusaki also teaches that it is obvious that an adhesion layer may be structured to contain multiple layers of mesh fabrics ([0100]).

Thus, It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the adhesion layers of Fusaki with a copolymer composition containing a plainly woven mesh fabric (double-faced films as claimed) in order to provide tensile strength with good adherence, water resistance, and durability, with improved cutting dimensional stability, as suggested by Fusaki ([0083] and [0100]).


Regarding claims 2-3, with respect to the claimed oxygen limiting index properties, the examiner notes that applicant has provided at paragraph [0009] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the fibers taught by Fusaki, as applied above to claim 1, are the same types disclosed by applicant.  Thus, it is the position of the Office that the composition of Fusaki would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated 

Regarding claims 7-8, as noted above, Fusaki teaches forming a flame retardant planar element having an EVA-based emulsion coating layer coated and dried with an EVA-based emulsion including at least a sodium polyborate in an ethylene-vinyl acetate copolymer on at least any of one surface or other surface of a flexible planar element formed with polyester fibers ([0025] and [0102]).  Thus, the examiner notes that each side of the flexible planar element may comprise an EVA-based emulsion coating layer and a coated, dried EVA-based emulsion, in which case the EVA-based emulsion coating layer and the coated, dried EVA-based emulsion on the top surface of the flexible planar element would correspond to the claimed limitations of a printed decorative film and an upper wear layer, and the EVA-based emulsion coating layer and/or the coated, dried EVA-based emulsion on the bottom surface of the flexible planar element would correspond to the claimed limitation of an intermediate layer of plastic material.  (In the alternative, Kimsey is relied upon as applied below).



Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1) in view of Kimsey (WO 00/07842 A1).

Regarding claims 1-4 and 7, Fusaki remains similarly as applied above.  
In the event that Fusaki is found not to teach wherein the upper layer has a thickness of between 0.15 and 1 mm (claim 1), or wherein the multilayer structure further comprises a layer of printed decorative film disposed between the upper wear layer and the first adhesive layer (claim 7), Fusaki in view of Kimsey is relied upon as applied below. 

Fusaki teaches forming the skin material layer (20) by forming piles (22) with pile yarns on a surface of one side of the flame retardant planar element, wherein in one embodiment, while wool yarns are used for piles, nylon, polyester or polypropylene yarns may be used (alternatively, an upper wear layer of plastic material as claimed) ([0025] and [0065]).

Kimsey teaches a method of embellishing an article having a flexible backing layer (3) carrying a fibrous layer (4) formed of thermoplastics material, which includes: superimposing a sheet (5) of polyvinyl chloride on an area of the fibrous layer; characterized in that a decorative design is printed onto the polyvinyl chloride sheet before being bonded to the fibrous layer (Abstract, Amended claim 1 on page 10 and Fig. 2; also see pages 3-4).  Kimsey teaches that pile may typically be up to 5mm thick, and may be a short pile (e.g. about 0.5mm thick) (see bottom of page 3 and top of page 6).  Kimsey also teaches that the thin and flexible thermoplastics sheet (5) is secured to the mat by high frequency welding in selected areas (7) which become recessed into the pile (Abstract).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the floor covering of Fusaki by providing the pile layer in a thickness of 0.5 mm thick, and by superimposing a thin sheet on an area of the short fibrous pile layer, with a decorative design printed onto the thin sheet before being bonded to the fibrous pile layer, and with the bonded portion of the thin sheet being recessed into the pile, in order to embellish the mat with high quality decorative designs that can incorporate intricate embossed shapes and profiles without prominent areas of attachment, as taught by Kimsey (see page 2, Abstract, Amended claim 1 on page 10 and Fig. 2; also see pages 3-4).

Regarding claim 8, Kimsey teaches that in the case of a pile formed of a high melting point plastic such as polypropylene it may be necessary to interpose a thin thermoplastic bonding film between the sheet and the pile (page 5).

Claims 2-3, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1) in view of Kimsey (WO 00/07842 A1), as applied to claims 1 and 4 above, further in view of McCullough (EP 0314244 A2).

Regarding claims 2-3, Fusaki in view of Kimsey remains as applied above.  

In the event that Fusaki in view of Kimsey is found not to teach wherein the non-woven textile layer has an oxygen limiting index of more than 0.28 in accordance with NF EN ISO 4589-2/A1 standards, McCullough is relied upon a applied below. 

McCullough teaches flame retarding and fire blocking carbonaceous fiber structures comprising a polymeric material selected from polymeric binders or natural or synthetic polymeric fibers, blended with nonflammable, substantially permanently or irreversibly heat set carbonaceous fibers having a carbon content of greater than 65 percent and an LOI value of greater than 40 (an oxygen limiting index of 0.4 as calculated by the examiner), wherein said carbonaceous fibers are present in the blend in an amount of at least 7.5 percent (Abstract).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the non-woven fiber aggregate of Fusaki in view of Kimsey with at least 7.5 percent of carbonaceous fibers having a carbon content of greater than 65 percent and an LOI value of greater than 40 (an oxygen limiting index of 0.4) in order to provide improved thermal insulating properties to the non-woven fabrics, as taught by McCullough (page 3 lines 6-44, page 4 lines 12-46, and page 5 lines 57-58).

Regarding claim 5, McCullough teaches that the synthetic polymeric fibers which can be utilized to form a blend with the carbonaceous fibers include, for example, polyolefins, such as polyethylene, polypropylene, and the like, polyvinyl chloride, polyvinyl alcohol, polyesters, a para-aramide as claimed) (page 5 lines 51-56).

Regarding claims 9-10, McCullough teaches that the fire retarding and fire blocking structure is particularly employed as woven or nonwoven fabrics (page 4 lines 12-14).  McCullough also teaches that once the fibers or fibers assemblies are produced they can be incorporated into a polymer resin matrix to produce various composite structures in substantially any fabricated form (page 12 lines 23-26; also col. 3 lines 50-55).  McCullough further teaches that if desired the composite may include additives such as fillers, pigments, fire retardants, biostabilizers (A) light stabilizers, and antioxidants, wherein specific examples of the above additives are calcium carbonate, calcium silicate, silica, alumina, carbon black, and the titanium oxide (page 12 lines 50-54).



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fusaki (EP 2754373 A1) in view of Kimsey (WO 00/07842 A1), as applied to claim 1 above, further in view of Byun et al. (US 2015/0118928 A1). 

Regarding claim 11, Fusaki in view of Kimsey remains as applied above. 

Fusaki in view of Kimsey does not explicitly disclose wherein the upper layer (the pile layer) comprises at least a thermoplastic polyurethane layer or a polyvinyl chloride layer. 

However, Byun et al. (“Byun”) teaches a lint-preventing yarn and a woven floor decoration material using same, wherein the lint-preventing yarn includes a core layer and a coating layer coated onto the surface of the core layer (Abstract).  Byun teaches that the coating layer may be formed of a material including at least one of polyvinyl chloride (PVC), low density 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the yarns in the pile of Fusaki with coating layers of at least one of polyvinyl chloride (PVC), low density polyethylene (LDPE), polypropylene (PP), polyurethane (PU) and thermoplastic polyurethane (TPU) in order to protect the surface of the yarns while also providing a durable decorative surface in a flooring material, as taught by Byun (Abstract and [0030]-[0032]).



Response to Arguments

Applicant's arguments filed 2/24/2022 has been fully considered but they are not persuasive. 

Contention (1): Applicant contends that while Fusaki discloses a coating with a tufted surface layer, which may have plastic fibers as pointed out by the Office, Fusaki neither discloses nor suggests a floor covering with a surface layer consisting of a calendered layer or an extruded layer or a pressed layer.

Regarding this contention, the examiner notes that a “pressed layer” as claimed is interpreted as being met by a layer that has been pressed.  Fusaki teaches overlaying the backing material layer (10) and the flame retardant planar element which forms the skin material layer and polymerizing to adhere the same by applying press and heat ([0025]).  Thus, in the examiner’s view, Fusaki meets the claimed limitation of an upper layer that consists of a pressed layer.
Contention (2): Applicant contends that Kimsey, meanwhile, discloses a PVC film on the surface, which film is bonded by ultrasonic welding over the tufted layer 4, and Kimsey does not specify whether the film is obtained by pressing, calendaring, or extrusion.  Applicant also contends that the field of the application concerns rather car mats and therefore very low traffic and wear levels, and Kimsey does not disclose or suggest replacing the tufted layer 4, but only covering it, and that moreover, the surface layer of Kimsey is not bonded by an adhesive to a woven reinforcement as recited in claim 1.

Regarding these contentions, the examiner notes that Fusaki is relied upon as teaching the claimed limitations regarding (1) pressing an upper layer, and (2) a multilayer structure successively comprising an upper wear layer of plastic material, a first adhesive layer and a woven reinforcement.  The examiner notes that Fusaki teaches a polymer fiber pile upper layer used in floor coverings, and Kimsey is relied upon as teaching a thickness for an upper polymer fiber pile layer in a flooring product (a vehicle mat).  Fusaki is not limited to a specific type of floor covering and further discloses that suitable uses including interior materials of vehicles (Abstract and [0001]).  The examiner also notes that while Kimsey teaches covering part of the pile layer Kimsey also discloses that selected areas of the thin and flexible thermoplastics sheet become recessed into the pile.


Contention (3): Applicant contends that the surface layer of Kimsey is a PVC film, while Fusaki expressly attempts to avoid PVC because of Fusaki's desire to reduce toxic fumes.  Applicant contends that Fusaki at 0030 discusses the hazardous gases generated by materials such as PVC.

Regarding this contention, the examiner notes Fusaki appears to suggest that hazardous gas is generated when a part of a sodium polyborate foams at a mixing and one surface or other surface of the flexible planar element, and has a thermoplastic resin layer with at least either one of an acetyl group or a low-temperature dependence (Abstract and claim 1).  Thus, the examiner notes that Fusaki does not teach away from the incorporation of a PVC layer that is free of sodium polyborate, and Fusaki suggests that sodium borate can be present in the flooring product safely within specific layers such as EVA layers.  Fusaki also does not require the use of sodium polyborate on both surfaces of the flexible planar element, or in other layers of the flooring product.  Thus, in the examiner’s view, Fusaki does not teach away from the incorporation of PVC in layers of the flooring product that do not comprise sodium polyborate. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789